DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment, filed 3/4/2021, with respect to the objection of claim 3 have been fully considered and are persuasive to overcome the objection.  The objection of claim 3 has been withdrawn. 
Applicant’s arguments, in the interview of 3/2/2021, with respect to the rejection of claims 1-8, and 15-20 under 25 U.S.C. §112 has been fully considered and was persuasive. The rejection of claims 1-8, and 15-20 under 25 U.S.C. §112 has been withdrawn. 
Applicant’s arguments and amendments, filed 3/4/2021, with respect to the rejection of claim 1-12 and 14-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited references discussed below. 
Claim 13 is free of prior art. 

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “concave surface portion” in Claims 1, 4, 15-18, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1. 121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 3 limitation “wherein the wire defines a plane that passes through the cross-section but offsets from the first longest dimension of the cross-section when viewed in a direction towards the cross-section, and wherein the wire comprises a bend in the plane.” It is unclear how a bend can be in a plane and the claim also relies on the perspective of a viewer- “when viewed in a direction”. A plane is understood as a surface in 
Claim 13 recites the third tapered wire and the first tapered wire sandwiching the second wire element. However, Claim 12, of which claim 13 depends, recites the base ends of the first and second wire are spaced apart. It is unclear how these two wires can be spaced apart at the base end, and have a third wire “sandwiching” the second wire if there is a gap between the first and second wire bases. It is unclear if applicant intended to recite the first wire and the second wire “sandwiching” the third tapered wire, because claim 12 recites the gap? Appropriate clarification is requested.  Further, it is suggested the recitation “sandwiching” be rephrased to, as a demonstrative example, “each are immediately adjacent to and in contact with different sides of” or similar language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,129,108 to Copeland et al. (hereinafter “Copeland”).
For claim 1, Copeland discloses a sports face guard for a sports headgear (ribbed cage section 71, fig. 15 below), the sports face guard comprising: 

    PNG
    media_image1.png
    666
    549
    media_image1.png
    Greyscale

a plurality of interconnected wires (ribs 75, 76), wherein a wire of the plurality of interconnected wires is at least part of a contour wire (horizontal rib 75), the wire configured to be in contact with a surface part of the sports headgear to which the face guard is attached (the faceguard frame 70 attaches to the helmet member 11 at locations 85, 86, and 87, see fig. 15 above) and, the wire having a cross-section comprising: 
a first longest dimension, the first longest dimension of the cross-section of the wire being in a direction of a major axis of the wire (see annotated fig. 18B below); 

    PNG
    media_image2.png
    796
    989
    media_image2.png
    Greyscale

a second longest dimension, the second longest dimension of the cross-section of the wire being in a direction that is perpendicular to the major axis of the wire, the second longest dimension being less than the first longest dimension (see annotated fig. 18B above); 
wherein the surface of the wire, when divided into two part surfaces by a straight line crossing the end points of the second longest dimension (see annotated fig. 18b above), comprises: 
a first tapered surface and a second base surface, the first tapered surface having a larger area than the second surface and comprising a tip end with an end point of the first longest dimension (see annotated fig. 18 b above); 
wherein a distance from the end point to the straight line is longer than a distance from the second surface to the straight line (see annotated fig. 18b above); 
wherein the first tapered surface of the wire comprises a substantially flat or concave surface portion (see annotated fig. 18b above wherein the first tapered surface of the wire comprises a flat surface portion).
Copeland does not specifically disclose: wherein the first longest dimension is between 3mm and 15 mm, and a ratio between the first longest dimension and the second longest dimension is greater than 1.2. 
However, Copeland does teach that the ribs 75 and 76 are of substantially triangular cross-section with the apex 77 of these being located exteriorly of the cage section and aligned with the cone of vision of the sighting opening not to impair the wearer’s vision (see col. 7, lines 33-45). Further, fig. 15 shows the rib sized in relation to a wearer’s head and in relation to the rest of the headwear. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Copeland wherein the first longest dimension is between 3mm and 15 mm, and a ratio between the first longest dimension and the second longest dimension is greater than 1.2, since the claimed values are merely an optimum or workable range for purposes of providing ribs of sufficient rigidity and enhanced vision, as taught by Copeland. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 2, the modified Copeland does teach the sports face guard according to claim 1, wherein the wire and an end portion of another wire of the plurality of interconnected wires form a joint, and wherein the joint is formed between the first tapered surface of the wire and a substantially flat lateral surface of the end portion of the another wire (see annotated fig. 16 below). 

    PNG
    media_image3.png
    505
    560
    media_image3.png
    Greyscale

	For claim 3, the modified Copeland does teach the sports face guard according to claim 1, wherein the wire defines a plane that passes through the cross-section but offsets from the first longest dimension of the cross-section when viewed in a directed towards the cross-section, and wherein the wire comprises a bend in the plane (see annotated fig. 18b below wherein the plane is bending in an angle from a second surface of the wire). 

    PNG
    media_image4.png
    468
    477
    media_image4.png
    Greyscale


	Alternatively, see figs. 15, 16, and 17 of Copeland wherein the plurality of ribs are formed and assembled in bent fashion to encircle the face a wearer. 

	For claim 4, Copeland discloses a sports face guard for a sports headgear (ribbed cage section 71, fig. 15 below), the sports face guard comprising: 

    PNG
    media_image1.png
    666
    549
    media_image1.png
    Greyscale

a plurality of interconnected wires (ribs 75, 76) forming a grid portion configured to be disposed in front of the face of the wearer (see fig. 15), wherein a wire of the plurality of interconnected wires has a cross section comprising: 
a first longest dimension, the first longest dimension of the cross- section of the wire being in a direction of a major axis of the wire (see annotated fig. 18B below); 

    PNG
    media_image5.png
    796
    1004
    media_image5.png
    Greyscale

a second longest dimension, the second longest dimension of the cross-section of the wire being in a direction that is perpendicular to the major axis of the wire, the second longest dimension being less than the first longest dimension (see annotated fig. 18B above); 
wherein the surface of the wire, when divided into two part surfaces by a straight line crossing the end points of the second longest dimension (see annotated fig. 18b above), comprises: 
a first tapered surface and a second base surface, the first tapered surface having a larger area than the second surface and comprising a tip end with an end point of the first longest dimension (see annotated fig. 18 b above); 
wherein a distance from the end point to the straight line is longer than a distance from the second surface to the straight line (see annotated fig. 18b above); 
wherein the second base surface of the wire comprises a substantially flat or concave surface portion (see annotated fig. 18b above wherein the second base surface of the wire comprises a flat surface portion).
Copeland does not specifically disclose: wherein the first longest dimension is between 3mm and 15 mm, and a ratio between the first longest dimension and the second longest dimension is greater than 1.2. 
However, Copeland does teach that the ribs 75 and 76 are of substantially triangular cross-section with the apex 77 of these being located exteriorly of the cage section and aligned with the cone of vision of the sighting opening not to impair the wearer’s vision (see col. 7, lines 33-45). Further, fig. 15 shows the rib sized in relation to a wearer’s head and in relation to the rest of the headwear. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Copland wherein the first longest dimension is between 3mm and 15 mm, and a ratio between the first longest dimension and the second longest dimension is greater than 1.2, since the claimed values are merely an optimum or workable range for purposes of providing ribs of sufficient rigidity and enhanced vision, as taught by Copeland. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 7, the modified Copeland does teach the sports face guard according to claim 4, wherein the wire in the grid portion is configured to be disposed in an orientation relative to the sports headgear when the wire cage is attached to the sports headgear, with a major axis of the wire being configured to be directed towards and away from the face of the wearer (the ribs are also of substantially triangular cross-section, as shown in FIGS. 18A and 18B, with the apex 77 of these ribs being located exteriorly of the cage section and aligned with the cone of vision of the sighting opening not to impair the wearer's vision, see col. 7, lines 33-45). 

	For claim 8, the sports face guard according to claim 4 where the first tapered surface comprises a substantially flat surface portion (see annotated fig. 18B in discussion for claim 4 above).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland in view of US Patent 5,806,088 to Zide (hereinafter “Zide”). 
	For claim 5, Copeland does not specifically disclose the sports face guard according to claim 4, wherein the wire is configured to cross and form a joint with another wire of the grid portion, the wire comprising a notch within the joint, and wherein the notch is configured to be formed in the wire prior to forming the joint. 
	However, attention is directed to Zide teaching an analogous sports face guard system comprising a plurality of intersection members (abstract of Zide). Specifically, Zide teaches indenting the members at locations 16 where the plurality of tubular members cross each other (col. 5, lines 44-65 and fig. 2 of Zide). 

    PNG
    media_image6.png
    225
    343
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the wire is configured to cross and form a joint with another wire of the grid portion, the wire comprising a notch within the joint, and wherein the notch is configured to be formed in the wire prior to forming the joint for purposes of providing a joint, and a face guard overall, that is lighter, stronger, and stiffer and reduces head and neck fatigue of the user (col. 6, lines 6-15 of Zide) since less material is used in the areas of the notch.

	For claim 6, the modified Copeland continues to teach the sports face guard according to claim 5, wherein the notch is formed in a tip end of the first tapered surface . 

Claims 9-12, 14, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Design Patent D463,885 S to Burns (hereinafter “Burns”) in view of Copeland. 
	For claim 9, Burns discloses a sports face guard for a sports headgear (see fig. 1 and Claim claiming an ornament for face protector), the sports face guard comprising: 
an interconnected double bar wire assembly (see annotated fig. 1 below) comprising: 

    PNG
    media_image7.png
    584
    651
    media_image7.png
    Greyscale

a first wire (see annotated fig. 1 above); and 
a second wire element extending along the first tapered wire and directly connecting the first tapered wire along a common plane (see annotated fig. 1 above); 
Burns does not specifically disclose: 
the first wire is tapered and having a base end and a tip end; and the first tapered wire of the double bar wire assembly having a base end and a tip end, wherein a cross section of the first tapered wire comprises: a first longest dimension, the first longest dimension of the cross- section of the wire being in a direction of a major axis of the wire; a second longest dimension, the second longest dimension of the cross- section of the wire being in a direction that is perpendicular to the major axis of the wire, the second longest dimension being less than the first longest dimension; wherein the first longest dimension is between 3mm and 15 mm, and a ratio between the first longest dimension and the second longest dimension is greater than 1.2: wherein the surface of the wire, when divided into two part surfaces by a straight line crossing the end points of the second longest dimension, comprises: a first tapered surface and a second base surface,  the first tapered surface having a larger area than the second surface and comprising a tip end with an end point of the first longest dimension; wherein a distance from the end point to the straight line is longer than a distance from the second surface to the straight line.  
However, attention is directed to Copeland teaching an analogous face-protecting article of headwear (see abstract of Copeland). Specifically, Copeland teaches: 
a first tapered wire of the double bar wire assembly having a base end and a tip end (see annotated fig. 18b of Copeland below),


    PNG
    media_image2.png
    796
    989
    media_image2.png
    Greyscale


 wherein a cross section of the first tapered wire comprises: 
a first longest dimension, the first longest dimension of the cross- section of the wire being in a direction of a major axis of the wire (see annotated fig. 18b above of Copeland); 
a second longest dimension, the second longest dimension of the cross- section of the wire being in a direction that is perpendicular to the major axis of the wire, the second longest dimension being less than the first longest dimension (see annotated fig. 18b above of Copeland); 
wherein the surface of the wire, when divided into two part surfaces by a straight line crossing the end points of the second longest dimension (see annotated fig. 18b above), comprises: 
a first tapered surface and a second base surface, the first tapered surface having a larger area than the second surface and comprising a tip end with an end point of the first longest dimension (see annotated fig. 18b above of Copeland); wherein a distance from the end point to the straight line is longer than a distance from the second surface to the straight line (see annotated fig. 18b above of Copeland).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the face protector of Burns would be modified to wherein the first wire comprises the dimensions taught by Copeland for purposes of providing a wire that does not impair the wearer’s vision (see col. 7, lines 33-45 of Copeland).
	The modified Burns does not specifically disclose wherein the first longest dimension is between 3mm and 15 mm, and a ratio between the first longest dimension and the second longest dimension is greater than 1.2. 
However, attention is again directed to Copeland teaching the ribs 75 and 76 are of substantially triangular cross-section with the apex 77 of these being located exteriorly of the cage section and aligned with the cone of vision of the sighting opening not to impair the wearer’s vision (see col. 7, lines 33-45). Further, fig. 15 shows the rib sized in relation to a wearer’s head and in relation to the rest of the headwear. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Copland wherein the first longest dimension is between 3mm and 15 mm, and a ratio between the first longest dimension and the second longest dimension is greater than 1.2, since the claimed values are merely an optimum or workable range for purposes of providing ribs of sufficient rigidity and enhanced vision, as taught by the modified Burns. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

For claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Burns would have been further modified wherein the second wire comprises the same cross sectional dimensions of the first wire, as taught by Copeland, for purposes of providing a second adjacent wire on Burns’ face protector that does not impair the wearer’s vision (see col. 7, lines 33-45 of Copeland) and to providing a symmetrical double wire for consistent rigidity and for mitigating vision impairment of the wearer.
wherein the base end of the first tapered wire is disposed in connection with the tip end of the second tapered wire and the tip end of the first tapered wire is disposed in connection with the base end of the second tapered wire (see fig. 1 of Burns above in discussion for claim 9 above, wherein the respective wires are in direct contact with each other and, therefore, the base of the first wire is in at least indirect connection with the tip end of the second wire, and the tip of the first wire is in indirect connection with the base end of the second wire). 

For claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Burns would have been further modified wherein the second wire element of the interconnected double bar assembly comprises a second tapered wire being identical with the first tapered wire, and a portion of the first tapered surface proximate to the tip end of the first tapered wire is disposed in connection with a portion of the first tapered surface proximate to the tip end of the second tapered wire, as taught by Copeland, for purposes of providing a wire that does not impair the wearer’s vision (see col. 7, lines 33-45 of Copeland) and to providing a symmetrical double wire (fig. 1 of Burns) for consistent rigidity and for mitigating vision impairment of the wearer. Also, because Copeland does teach the apex of the cross-sections are positioned away from the wearer, one skilled in the art would understand the tip portions of both adjacent wires are proximately positioned together for mitigating vision impairment of the wearer. 

For claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Burns would have been further modified wherein the second wire element of the interconnected double bar assembly comprises a second tapered wire being identical with the first tapered wire taught by Copeland, for purposes of providing a wire that does not impair the wearer’s vision (see col. 7, lines 33-45 of Copeland) and to provide a symmetrical double wire (fig. 1 of Burns) for consistent rigidity and for mitigating vision impairment of the wearer.
The modified Burns continues to teach the tip end of the first tapered wire is disposed in connection with the tip end of the second tapered wire and the base end of the first tapered wire is spaced apart from the base end of the second tapered wire to form a gap between the first tapered wire and the second tapered wire.  
(see annotated fig. 1 below).

    PNG
    media_image8.png
    627
    651
    media_image8.png
    Greyscale

	For claim 14, the modified Burns does teach the sport face mask according to claim 9 where the wire portions forming interconnected double bar wire assembly comprise a single bended wire (See annotated fig. 1 below).

    PNG
    media_image9.png
    584
    651
    media_image9.png
    Greyscale

	For claim 15, the modified Burns does teach the sport face guard according to claim 9 wherein: the second base surface of the first tapered wire of the interconnected double bar assembly comprises a substantially flat or concave surface portion (see annotated fig. 18b of Copeland in discussion for claim 9 above).
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Burns would have been further modified wherein the second wire comprises the same cross sectional dimensions of the first wire, taught by Copeland, for purposes of providing a wire that does not impair the wearer’s vision (see col. 7, lines 33-45 of Copeland) and to providing a symmetrical double wire for consistent rigidity and for mitigating vision impairment of the wearer.
	The modified Burns continues to teach wherein a substantially flat or concave surface portion of the base surface of the first tapered wire is connected to a first tapered surface portion of the second tapered wire (see fig. 1 of Burns above in discussion for claim 9 above, wherein the respective wires are in direct contact with each other and, therefore, the base of the first wire is in at least indirect connection with the first tapered surface portion of the second tapered wire of the second wire) to form one of an L or T-shape, having at least one corner surface (See annotated fig. 1 below). 

    PNG
    media_image10.png
    584
    651
    media_image10.png
    Greyscale


	For claim 18, the modified Burns does teach The sport face guard according to claim 9 wherein: the second base surface of the first tapered wire of the interconnected double bar assembly comprises a substantially flat or concave surface portion (see annotated fig. 18b of Copeland in discussion for claim 9 above); 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Burns would have been further modified wherein the second wire element comprises the same cross sectional dimensions of the first wire, taught by Copeland, for purposes of providing a wire that does not impair the wearer’s vision (see col. 7, lines 33-45 of Copeland) and to providing a symmetrical double wire for consistent rigidity and for mitigating vision impairment of the wearer.
	The modified Burns continues to teach wherein the base end of the first tapered wire is connected to the base end of the second tapered wire, and the tip end of the first tapered wire extends in a direction diametrically opposed to the tip end of the second tapered wire (See annotated fig. 1 below).


    PNG
    media_image11.png
    724
    727
    media_image11.png
    Greyscale

	
For claim 20, the modified Burns does not specifically disclose the sport face mask according to claims 18 where the substantially flat or concave surface portion of the base surface has a width of at least 1 mm.
However, attention is again directed to Copeland teaching the ribs 75 and 76 are of substantially triangular cross-section with the apex 77 of these being located exteriorly of the cage section and aligned with the cone of vision of the sighting opening not to impair the wearer’s vision (see col. 7, lines 33-45). Further, fig. 15 shows the rib sized in relation to a wearer’s head and in relation to the rest of the headwear. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Copland wherein where the substantially flat or concave surface portion of the base surface has a width of at least 1 mm, since the claimed values are merely an optimum or workable range for purposes of providing In re Aller, 105 USPQ 233.

Claims 16  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Copeland and in further view of US Patent Publication 2007/0044193 A1 to Durocher (hereinafter “Durocher”). 
For claim 16, The modified Burns teaches the sport face guard according to claim 9 wherein: the second base surface of the first tapered wire of the interconnected double bar assembly comprises a substantially flat or concave surface portion (see annotated fig. 18b of Copeland in discussion for claim 9 above).  
The modified Burns does not specifically disclose: the second wire element of the interconnected double bar assembly comprises an element made of cut metal plate.
However, attention is directed to Durocher teaching an analogous article of protective head wear (abstract of Durocher). Specifically, Durocher teaches the face guard comprises a contour wire and a plurality of wires made of stainless steel, abstract of Durocher. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Burns would be further modified wherein the second wire element of the interconnected double bar assembly comprises an element made of cut metal plate for purposes or providing a cage lattice system of wire made of a material capable of withstanding impacts and collusions.
The modified Burns continues to teach wherein the substantially flat or concave surface portion of the base surface of the first tapered wire is connected to a surface portion of the second wire element (see fig. 1 of Burns above in discussion for claim 9 above, wherein the respective wires are in direct contact with each other and, therefore, the base of the first wire is in at least indirect connection with a surface portion of the second wire) to form one of an L, U or T-shape, having at least one corner surface (see annotated fig. 1 of Burns below).  

    PNG
    media_image12.png
    645
    727
    media_image12.png
    Greyscale

	
For claim 17, the modified Burns does teach the sport face guard according to claim 15 further comprising a third element wherein the substantially flat or concave surface portion of the base surface of the first tapered wire is connected to a surface portion of the third element to form U-shape, having at least one corner surface (see annotated fig. 1 below).  

    PNG
    media_image13.png
    584
    727
    media_image13.png
    Greyscale

The modified Burns does not specifically disclose the third element made of cut metal plate.
However, attention is directed to Durocher teaching an analogous article of protective head wear (abstract of Durocher). Specifically, Durocher teaches the face guard comprises a contour wire and a plurality of wires made of stainless steel, abstract of Durocher. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Burns would be further modified wherein the third element made of cut metal for purposes or providing a cage lattice system of wire made of a material capable of withstanding impacts and collusions. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Copeland and in view of US Patent 5,184,354 A to Alfaro (hereinafter “Alfaro”). 
	For claim 19, the modified Burns does teach the sport face guard according to claim 18 wherein at least one surface of the interconnected double bar is configured to be in contact with one or more of a brim of the sports headgear, an edge of the sports headgear, a flat surface of the sports headgear or the head of a user (as a “face protector” one skilled in the art would readily understand such a protector is implemented for use in head wear, for instance, for use in combination with a helmet or other types of protectors (hockey goalie helmet, see abstract and fig. 15 of 
	The modified Burns does not specifically disclose wherein the contact is configured to take place either directly or through a padding system that is disposed on the one side of the first tapered wire and the second tapered wire.  
However, attention is directed to Alfaro teaching an analogous protection apparatus for a wearer’s face including an eye-encircling rim encapsulated in foam or other suitable padding material (col. 2, lines 27-37). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Burns would be further modified wherein the contact is configured to take place either directly or through a padding system that is disposed on the one side of the first tapered wire and the second tapered wire to provide cushioning at the point of attachment between the grill and the connection when impacts occur at the grill. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732